Exhibit 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) promulgated under the Securities Exchange Act of 1934, as amended, each of the undersigned does hereby consent and agree to the joint filing on behalf of each of them of a Statement on Schedule 13G and all amendments thereto with respect to the Common Shares, $0.001 par value, of The India Fund, Inc. beneficially owned by each of them, and to the inclusion of this Joint Filing Agreement as an exhibit thereto. Dated: January 13, 2011 PLATINUM PARTNERS LIQUID OPPORTUNITY MASTER FUND L.P. By: /s/ Oliver Jimenez Oliver Jimenez Chief Compliance Officer PLATINUM PARTNERS VALUE ARBITRAGE FUND L.P. By: /s/ Oliver Jimenez Name: Oliver Jimenez Title: Chief Compliance Officer
